Title: From John Adams to Antoine Marie Cerisier, 11 September 1783
From: Adams, John
To: Cerisier, Antoine Marie


          Dear Sir,
            Paris Septr. 11th. 1783.
          I am extremely sorry to find by your last Letter, that your Health has been attacked again, but I hope it will not have any serious Consequences. I wish all the Success you can desire to your Application to Versailles, and if I should be called upon by the Minister, or have any other Opportunity to support it, consistent with Prudence, it will give me great pleasure to do it, because I think it would be a public Service to France— But as it is wholly out of my Department, & I have not so much Credit with that Minister as I wish I had upon this Occasion, I am afraid that any voluntary Interference of mine, might do you more harm than good.
          I am informed from the President of Congress, that they have resolved to send a Commission to me. Mr. Franklin and Mr. Jay, to treat of Commerce with Great Britain, so that I shall not return to America this Year— Perhaps we may find it necessary to go to London, & I may again have the pleasure of seeing you in Holland.
          With great Esteem, I have the honor &c
        